DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are allowable. The restriction requirement amongst  Inventions I, II and III , as set forth in the Office action mailed on May 11, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, Claims 1-14 and 21 are no longer withdrawn from consideration because the claim(s) share the same allowable subject matter of the allowable claim 15. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ravi Sinha on April 27, 2022.
The application has been amended as follows: 						
1.	An agricultural vehicle configured to dispense a solution onto an agricultural surface, the agricultural vehicle comprising:
a frame;
a first reservoir coupled to the frame, the first reservoir configured to hold a solvent;
a second reservoir coupled to the frame, the second reservoir configured to hold a first solute;
a third reservoir coupled to the frame, the third reservoir configured to hold a second solute different than the first solute;
a spray boom coupled to the frame, the spray boom including a first spray nozzle and a second spray nozzle, wherein the first spray nozzle is independently operable relative to the second spray nozzle and wherein the first and second spray nozzles include a variable pulsing control valve;
an optic transmitter coupled to the spray boom and configured to capture an image including a previously defined plant matter on the agricultural surface; and
a control processor in communication with the optic transmitter and configured such that in operation (i) a first solution including the solvent and the first solute is dispensed from the first spray nozzle in response to the control processor identifying a first previously defined plant matter on the agricultural surface and (ii) a second solution including the solvent and the second solute is dispensed from the second spray nozzle in response to the control processor identifying a second previously defined plant matter on the agricultural surface.

2.	The agricultural vehicle of claim 1, wherein the first spray nozzle is configured to dispense the first solution onto the agricultural surface at the same time the second solution is being dispensed from the second spray nozzle onto the agricultural surface. 
3.	The agricultural vehicle of claim 1, further comprising a first line communicating with the first reservoir, the first spray nozzle, and the second spray nozzle, a second line communicating with the second reservoir, the first spray nozzle, and the second spray nozzle, and a third line communicating with the third reservoir, the first spray nozzle, and the second spray nozzle, wherein the first, second, and third lines are coupled to the first and second spray nozzles in a parallel relationship. 
4.	The agricultural vehicle of claim 1, 
5.	The agricultural vehicle of claim 4, wherein the flow rates of the first and second solutions are dependent upon a speed of the agricultural vehicle over the agricultural surface.
6.	(Canceled) 
7.	(Canceled)
8.	The agricultural vehicle of claim 1, further comprising a first pump coupled to the frame and configured to transfer the solvent from the first reservoir to the first spray nozzle and the second spray nozzle, a second pump coupled to the frame and configured to transfer the first solute from the second reservoir to the first spray nozzle and the second spray nozzle, and a third pump coupled to the frame and configured to transfer the second solute from the third reservoir to the first spray nozzle and the second spray nozzle. 
9.	An agricultural vehicle configured to dispense a solution onto an agricultural surface, the agricultural vehicle comprising:
a frame;
a first reservoir coupled to the frame, the first reservoir configured to contain a solvent;
a second reservoir coupled to the frame, the second reservoir configured to contain a first solute;
a third reservoir coupled to the frame, the third reservoir configured to contain a second solute different than the first solute; 
a spray boom coupled to the frame, the spray boom including a spray nozzle configured to be in fluid communication with the first reservoir, the second reservoir, and the third reservoir, the spray nozzle including a variable pulsing control valve;
an optic transmitter configured to capture an image including a previously defined plant matter on the agricultural surface and
a control processor configured to:
receive the image from the optic transmitter,
send a first signal to the variable pulsing control valve to dispense a first solution of the solvent and the first solute in response to the control processor identifying a first previously defined plant matter on the agricultural surface, and
send a second signal to the variable pulsing control valve to dispense a second solution of the solvent and the second solute in response to the control processor identifying a second previously defined plant matter on the agricultural surface.
10.	The agricultural vehicle of claim 9, wherein the spray nozzle is a first spray nozzle, and wherein the agricultural vehicle includes a second spray nozzle configured to be in fluid communication with the first reservoir, the second reservoir, and the third reservoir, and wherein the control processor is configured to send a third signal to a variable pulsing control valve of the second spray nozzle to dispense the second solution on the agricultural surface at the same time the first solution is being dispensed from the first spray nozzle onto the agricultural surface.
11.	The agricultural vehicle of claim 10, further comprising a first line communicating with the first reservoir, the first spray nozzle, and the second spray nozzle, a second line communicating with the second reservoir, the first spray nozzle, and the second spray nozzle, and a third line communicating with the third reservoir, the first spray nozzle, and the second spray nozzle, and wherein the first, second, and third lines are coupled to the first and second spray nozzles in a parallel relationship. 
12.	The agricultural vehicle of claim 9, wherein the variable pulsing control valve is configured to change a flow rate of the first and second solutions being dispensed on the agricultural surface dependent upon a speed of the agricultural vehicle over the agricultural surface.
13.	The agricultural vehicle of claim 9, further comprising a first pump configured to transfer the solvent from the first reservoir to the spray nozzle, a second pump configured to transfer the first solute from the second reservoir to the spray nozzle, and a third pump configured to transfer the second solute from the third reservoir to the spray nozzle. 
14.	The agricultural vehicle of claim 9, further comprising a mixing valve configured to mix the solvent and the first solute into the first solution upstream from the spray nozzle and configured to mix the solvent and the second solute into the second solution upstream from the spray nozzle, and wherein the first and second solutions are configured to travel through a line fluidly coupling the mixing valve and the spray nozzle for the first and second solutions to be dispensed from the spray nozzle.
15.	A spray assembly configured to dispense a solution onto an agricultural surface, the spray assembly comprising:
a spray nozzle configured to be in fluid communication with a first reservoir containing a solvent, a second reservoir containing a first solute, and a third reservoir containing a second solute, the spray nozzle including a variable pulsing control valve;
an optic transmitter configured to capture an image including a previously defined plant matter on the agricultural surface; and
a control processor configured to: 
receive the image from the optic transmitter,
send a first signal to the variable pulsing control valve to dispense a first solution of the solvent and the first solute in response to the control processor identifying a first previously defined plant matter on the agricultural surface, and
send a second signal to the variable pulsing control valve to dispense a second solution of the solvent and the second solute in response to the control processor identifying a second previously defined plant matter on the agricultural surface.
16.	The spray assembly of claim 15, wherein the spray nozzle is a first spray nozzle, and wherein the spray assembly includes a second spray nozzle configured to be in fluid communication with the first reservoir, the second reservoir, and the third reservoir, and wherein the control processor is configured to send a third signal to a variable pulsing control valve of the second spray nozzle to dispense the second solution on the agricultural surface at the same time the first spray nozzle is dispensing the first solution on the agricultural surface.
17.	The spray assembly of claim 16, further comprising a first line communicating with the first reservoir, the first spray nozzle, and the second spray nozzle, a second line communicating with the second reservoir, the first spray nozzle, and the second spray nozzle, and a third line communicating with the third reservoir, the first spray nozzle, and the second spray nozzle, and wherein the first, second, and third lines are coupled to the first and second spray nozzles in a parallel relationship. 
18.	The spray assembly of claim 15, wherein the variable pulsing control valve is configured to change a flow rate of the first and second solutions being dispensed on the agricultural surface dependent upon a speed of the agricultural vehicle over the agricultural surface.
19.	The spray assembly of claim 15, further comprising a first pump configured to transfer the solvent from the first reservoir to the spray nozzle, a second pump configured to transfer the first solute from the second reservoir to the spray nozzle, and a third pump configured to transfer the second solute from the third reservoir to the spray nozzle. 
20.	The spray assembly of claim 15, further comprising a mixing valve configured to mix the solvent and the first solute into the first solution upstream from the spray nozzle and configured to mix the solvent and the second solute into the second solution upstream from the spray nozzle, and wherein the first and second solutions are configured to travel through a line fluidly coupling the mixing valve and the spray nozzle for the first and second solutions to be dispensed from the spray nozzle.
21.	(Canceled)







Allowable Subject Matter
Claims 1-5 and 8-20 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 1, 9 and 15, the closest prior art Shivak (US 9,113,591), Beck (US 5,793,035), and McQuinn (US 6,230,091) disclose the features of: an agricultural vehicle comprising a frame, a first reservoir, a second reservoir, a third reservoir, a spray boom, an optic transmitter coupled to the spray boom and configure to capture an image.		
However, the combination of these references fails to teach elements: “the spray nozzle includes a variable pulsing control valve”. The Examiner found no additional reference that would render the claimed invention obvious without impermissible hindsight. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752